Judgment so far as appealed from modified so as to provide that plaintiff have judgment awarding it possession of the chattel demanded in the complaint, with six dollars and sixty-five cents damages, and awarding to plaintiff the sum of seventy dollars, fixed as the value of the truck, to be paid to plaintiff by defendant if possession of the truck is not delivered to plaintiff, and as so modified affirmed, with costs to defendant in this court and in the Special Term. We hold that the value of the truck as fixed in the trial court in the sum of eight hundred dollars is contrary to law and also contrary to and against the weight of the evidence. (See Townsend v. Bargy, 57 N. Y. 665; Allen v. Judson, 71 id. 77; Fowler v. Haynes, 91 id. 346, 352; Washburn v. Cordis, 1 Misc. 427.) All concur. Present ■— Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.